753 F.2d 1300
RIVERCITY, Plaintiff-Appellant,v.AMERICAN CAN COMPANY, Defendant-Appellee.
No. 84-3309.
United States Court of Appeals,Fifth Circuit.
Jan. 15, 1985.

George W. Pigman, Corinne A. Morrison, James A. Babst, Robert S. Rooth, New Orleans, La., for plaintiff-appellant.
Monroe & Lemann, Jerry A. Brown, Linton W. Carney, Jr., New Orleans, La., for American Can Co.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEE, REAVLEY and RANDALL, Circuit Judges.
PER CURIAM:*


1
At oral argument, counsel for appellant Rivercity stated (correctly, we believe) that its case depended upon whether the letter dated September 8, 1971, from Whitney National Bank of New Orleans to Rivercity created a guaranty by Whitney of the obligations of Jackson Brewing Company under Jackson's option agreement with Rivercity.  We reject that construction of the September letter;  that letter states only that the rights of Rivercity under the option agreement will prime the rights of Whitney under the Act of Collateral Mortgage and related note and the Act of Subordination referred to in the letter.  That is a far cry from the guaranty by Whitney of Jackson's obligations under the option agreement needed for Rivercity to prevail here.  Since Whitney did not guarantee those obligations, under no theory could American Can Company have done so.


2
AFFIRMED.



*
 After this opinion was released in unpublished form, the Court was advised that the District Court's opinion in this case will be published.  600 F.Supp. 908.  This opinion is being published so that the public record will be complete